14-1629
     Corines v. Am. Physicians Ins. Trust


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 14th day of September, two thousand fifteen.
 4
 5   PRESENT:
 6               GERARD E. LYNCH,
 7               RAYMOND J. LOHIER, Jr.,
 8               SUSAN L. CARNEY,
 9                     Circuit Judges.
10   _____________________________________
11
12   PETER J. CORINES,
13
14                                Plaintiff-Appellant,
15
16                      v.                                                           14-1629
17
18   AMERICAN PHYSICIANS INSURANCE
19   TRUST, USI ADMINISTRATORS, INC.
20   HARTFORD LIFE INSURANCE CO., and
21   CONTINENTAL CASULATY CO. d/b/a C.N.A.
22   INSURANCE CO.,
23
24                     Defendants-Appellees.
25   _____________________________________
26
27   FOR PLAINTIFF-APPELLANT:                            Peter J. Corines, pro se, Eastchester, New York.
28
29   FOR DEFENDANTS-APPELLEES:                           No appearance.
30
 1           Appeal from an order of the United States District Court for the Southern District of New

 2   York (Preska, C.J.).


 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the order of the district court is AFFIRMED.


 5           Peter J. Corines, pro se, appeals from the district court’s denial of his request for an

 6   extension of time to file a motion pursuant to Federal Rule of Civil Procedure 59(e). A district

 7   court is not empowered to extend the time to file a Rule 59(e) motion. See Fed. R. Civ. P. 6(b)(2)

 8   (providing that “[a] court must not extend the time to act under” Rule 59 (e)); see also Lichtenberg

 9   v. Besicorp Grp. Inc., 204 F.3d 397, 404 (2d Cir. 2000) (explaining that “any request . . . for an

10   extension of the time to move under . . . Rule [59(e)] would have been a request that, given the

11   prohibition in Civil Rule 6(b), could not properly be made”). We therefore perceive no basis to

12   disturb the district court’s decision.

13           Accordingly, we AFFIRM.
14                                                 FOR THE COURT:
15                                                 Catherine O=Hagan Wolfe, Clerk




                                                      2